1    WO
2
3
4
5
6                        IN THE UNITED STATES DISTRICT COURT
7                               FOR THE DISTRICT OF ARIZONA
8
9    Robert Carrasco Gamez, Jr.,                     No. CV-17-02044-PHX-JJT (ESW)
10                 Plaintiff,                        ORDER
11   v.
12   United States of America, et al.,
13                 Defendants.
14
15
16          Pending before the Court is Plaintiff’s “Request to Disqualify Coleen P. Schoch as

17   Counsel of Record for Defendant Hughes and Jacobs” (Doc. 196) and Defendants’

18   response in opposition to the motion (Doc. 200).

19                                       I. DISCUSSION

20          In support of his Request, the Plaintiff incorporates by reference his briefing in

21   support of his Motion for Preliminary Injunction (Docs. 151, 193). Plaintiff asserts that

22   “[a]ll Attorney at Law employed by (‘FBI”), (A.G”), and (“ADC”) immediately

23   withdraw as Counsel of Record due to ‘Major Conflict of Interest’” as “it would be

24   improper for the investigative agencies to represent the defendants after they have

25   monitored and read confidential legal communications between the plaintiff and his

26   attorney at law.” (Doc. 193 at 4). Ms Schoch is an Assistant U.S. Attorney with the

27   United States Attorney’s Office and represents Defendants Jacobs and Hughes.

28
 1         Motions to disqualify counsel are “subjected to particularly strict judicial
2    scrutiny.” Optyl Eyewear Fashion Int'l Corp. v. Style Cos., 760 F.2d 1045, 1050 (9th Cir.
3    1985) (quotations omitted). Disqualification is a “drastic measure which courts should
4    hesitate to impose except when absolutely necessary.” Schiessle v. Stephens, 717 F.2d
5    417, 420 (7th Cir. 1983). To be justified, a motion to disqualify must be based on present
6    concerns and not concerns which are merely anticipatory and speculative. In re
7    Coordinated Pretrial Proceedings, etc., 658 F.2d 1355, 1361 (9th Cir. 1981).
8          The Court notes that Plaintiff is not represented by counsel in this case. Plaintiff’s
9    general assertions are insufficient to support disqualification of Ms Schoch. The Court
10   does not find that Plaintiff has provided good cause to disqualify defense counsel.
11   Plaintiff’s “Request to Disqualify Coleen P. Schoch as Counsel of Record for Defendant
12   Hughes and Jacobs” (Doc. 196) therefore will be denied.
13                                      II. CONCLUSION
14         For the reasons set forth herein,
15         IT IS ORDERED denying Plaintiff’s “Request to Disqualify Coleen P. Schoch as
16   Counsel of Record for Defendant Hughes and Jacobs” (Doc. 196).
17         Dated this 3rd day of October, 2018.
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
